              Case 3:21-cv-00110 Document 1 Filed 05/18/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

JOSHUA GILSON,                                 §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §                  CAUSE NO. EP-21-CV-_______
                                               §
MANUEL ALVAREZ, IV,                            §
MATTHEW D. HARRIS, JOSEPH                      §
A. BARRON, LUIS AGRINSONI,                     §
CARLOS LARA and                                §
JOSE APODACA,                                  §
                                               §
         Defendants.                           §



                                  PLAINTIFF'S ORIGINAL COMPLAINT


                                               INTRODUCTION

         Plaintiff Joshua Gilson files this lawsuit against Federal Officers of the United States Border Patrol,

alleging violations of his civil rights and requesting relief under the United States Constitution.

         As alleged with greater specificity in paragraphs 5 - 27 of this Complaint, Plaintiff alleges that he

was unlawfully detained, and brutally and inhumanely beaten by the named federal officers. These actions

happened under the color of law during their official duties.

                                        JURISDICTION AND VENUE

     1. This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of the Federal

         Bureau of Narcotics, 403 U.S. 388 (1971). This Court has jurisdiction over this action pursuant to

         28 U.S.C. §§ 1331 and 2201.

     2. Venue is proper in the Western District of Texas under 28 U.S.C. §139l(b) because the events

         giving rise to these claims occurred in this judicial district.

                                                     PARTIES

     3. Plaintiff Joshua Gilson resides in Virginia.

     4. Upon information and belief, Defendant Manuel Alvarez IV resides in El Paso, Texas.

     5. Upon information and belief, Defendant Matthew D. Harris resides in El Paso, Texas.
        Case 3:21-cv-00110 Document 1 Filed 05/18/21 Page 2 of 4



6. Upon information and belief, Defendant Joseph A. Barron resides in El Paso, Texas.

7. Upon information and belief, Defendant Luis Agrinsoni resides in El Paso, Texas.

8. Upon information and belief, Defendant Carlos Lara resides in El Paso, Texas.

9. Upon information and belief, Defendant Jose Apodaca resides in El Paso, Texas.

                                  STATEMENT OF FACTS

10. Plaintiff Joshua Gilson is a native and citizen of the United States.

11. Mr. Gilson is a One Hundred Percent 100% disabled American Veteran and uses a cane to

    walk.

12. On July 15, 2019, Mr. Gilson, contacted the Clint Concentration Camp, and local police to

    notify them he was planning a protest and that he wanted to find out if there were any special

    rules that needed to be followed to exercise his First Amendment Right to protest the detention

    at the camp.

13. Mr. Gilson arrived at approximately 5:30 pm. He had posted information with regard to his

    desire to protest on social media.

14. Mr. Gilson upon arriving was questioned by El Paso County Sheriff’s Deputies. They allowed

    him to proceed.

15. Mr. Gilson was carrying a sign during his protest. The sign clearly expressed his desire to

    “Liberate the concentration camp… prosecute the guards…nothing else will do”. It did not

    mention or threaten any violence and was squarely within the First Amendment to the United

    States Constitution.

16. Mr. Gilson posted on Facebook that he was “mad as hell and was going to…peacefully

    liberate…” the camp.

17. Mr. Gilson walked along the public road way to picket the camp.

18. Supervisory Border Patrol Agent (SBPA) Joseph A. Barron illegally ordered men to “move in”

    on Mr. Gilson based on the “blunt” object and the threats on Facebook.

19. SBPA gave Mr. Gilson commands and Mr. Gilson complied with those commands. Mr. Gilson

    never resisted.

20. SBPA and Border Patrol Agents (BPA) Luis Agrinsoni, Carlos Lara approached and


                                                2
         Case 3:21-cv-00110 Document 1 Filed 05/18/21 Page 3 of 4



    handcuffed Mr. Gilson based on his peaceful protest. BPA Jose Apodaca consented and

    participated in the illegal detention. Mr. Gilson never threatened anyone.

21. Mr. Gilson asks for medication while detained, Mr. Gilson is told that without providing the

    names of others he will not be provided medication.

22. Mr. Gilson tells BPA John Doe that he is having a medical emergency and is bleeding

    internally, he is denied medical treatment. Mr. Gilson is in pain.

23. Mr. Gilson was detained from 5:30 pm until approximately 9:45 pm. When he was “escorted”

    by BPA Manuel Alvarez who told him to hurry up, then pushed Mr. Gilson to the ground for

    failure to move faster. This caused pain. After that time Mr. Gilson was struck in the abdomen

    by some or all of the defendants. This caused pain. A second BPA unseen states “I didn’t see

    anything”.

24. Mr. Gilson is transported from Clint area to the El Paso County Detention Center by the Federal

    Bureau of Investigation (FBI). FBI agents Issac Frost and Shannon Enochs are advised by Mr.

    Gilson that he was struck by the BPAs and shoved to the floor. The agents are asked for medical

    treatment and decline to provide any. They take away his cane and continue to refuse to provide

    any medications. The agents decline to take any actions and continue to illegally detain Mr.

    Gilson turning a blind eye and deaf ear to his medical requests.

25. Two days later upon release from the El Paso County Detention Center Mr. Gilson calls for an

    ambulance and is transported to the hospital.

26. Mr. Gilson was prosecuted federally for his constitutionally protected protest and was acquitted

    by a jury of his peers.

27. Mr. Gilson was physically and mentally injured by the attacks and depredations on him. He

    was physically and mentally injured.

                 CAUSES OF ACTION BIVENS/CONSTITUTIONAL TORTS

28. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 27 above.

29. As a result of the above-described actions, Mr. Gilson was deprived of his rights secured by the First,

    Fourth and Fifth Amendments to the U.S. Constitution and seeks recovery for the injuries he

    suffered.


                                                  3
              Case 3:21-cv-00110 Document 1 Filed 05/18/21 Page 4 of 4



    30. Plaintiff is entitled to actual, compensatory and punitive damages.

                                        JURY TRIAL DEMAND

    31. Plaintiff demands a trial by jury.

                                         PRAYER FOR RELIEF

          WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Court provide the following

relief:

          Assume jurisdiction over this action; award Plaintiff Mr. Gilson actual, compensatory and punitive

damages, in an amount to be determined by a jury at trial, against Defendants; Award Plaintiff any other

relief that this Court deems just and proper at law and in equity.

                                                             Respectfully submitted,

                                                             /s/ Brock Benjamin
                                                             BROCK BENJAMIN
                                                             1600 Kansas
                                                             El Paso, Texas 79902
                                                             Tel: (915) 412-5858
                                                             Fax: (915) 503-2224
                                                             Tex. Bar No. 24048167
                                                             Email: brock@brockmorganbenjamin.com




                                                      4
